COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 



 
KRISTI LaDAWN HOGAN,
 
Appellant,
 
v.
 
 
RANDY JOE HOGAN,
 
Appellee.


 
'
 
'
 
'
 
'
 
'
 
'
 


 
 
No. 08-02-00060-CV
 
Appeal from the
 
143rd District Court
 
of Ward County, Texas
 
(TC# 01-02-19,890-CVW)
 



O P I N I O N
Pending
before the Court is the appellant=s motion
to dismiss this appeal pursuant 
 
to Tex. R. App. P. 42.1(a)(2), which states:
 
(a)
The appellate court may dispose of an appeal as follows:
 
.   .   .
 
(2)       in
accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any
relief to which it would otherwise be entitled. 

 




Appellant has complied with the
requirements of Rule 42.1(a)(2).  The
Court has 
considered this cause on the appellant=s motion and concludes the motion
should be granted and the appeal should be dismissed.  We therefore dismiss the appeal.
 
 
                                                                        

SUSAN
LARSEN, Justice
June 20, 2002
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)